DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments and/or Claims
The amendment, filed 14 February 2019, has been entered in full.  Claims 3-10, 13, 16 and 17 are amended. The amendment, filed 28 June 2019, has been entered in full. Claim 12 is canceled. 
Applicant’s election without traverse of Group I (claims 1-10, 13 and 14) and the species election of siRNA in the reply filed on 03 December 2020 is acknowledged.
Claims 4, 6, 8, 11, 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group (or species), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03 December 2020. 
Claims 1-3, 5, 7, 9-10, 13 and 14 are under examination.
	
				Foreign Priority
Acknowledgment is made of Applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). 
The certified copy JP 2016-122187 (filed 6/20/16) has been filed in the instant application.  The Examiner notes that the English translation of documents PCT/JP2017/022509 (now WO 2017/221883) and JP 2016-122187 have not been submitted in the instant application. 
. 
Should Applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).  Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

	
			Information Disclosure Statement

The information disclosure statement(s)(IDS) (filed 12/19/18, 4/14/20, 7/7/20/ 12/4/20 and 1/4/21) were received. They have been placed in the application file and the information referred to therein has been considered as to the merits. 
It is noted that some of the references fail to comply with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609. MPEP 609.05 [R-3] states that information disclosure statements will be reviewed for compliance with the requirements of 37 CFR 1.97 and 37 CFR 1.98 as discussed in MPEP 609.04(a) and MPEP 609.04(b). The references will be lined through and not considered by the Examiner.
BOOKS:  Books should be identified by publisher, author, relevant pages, date and place of publication. The following are examples of non-patent bibliographical citations:  (A) For books: Winslow. C. E. A. Fresh Air and Ventilation. N.Y., E. P. Dutton, 1926. p. 97-112. TI17653.W5. (B) For parts of books: Smith, J. F. "Patent Searching." in: Singer, T.E.R., Information and Communication Practice in Industry (New York, 
The following references not considered by the Examiner for the following reasons: 
1.  The Domingo et al. references (IDS 12/19/18) appears to be a chapter from a book, which is not cited properly.  
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

   Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 7, 9-10, 13 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
“A conjugate of an anti-CD71 antibody or antigen-binding fragment thereof with a drug, wherein the anti-CD71 antibody or antigen-binding fragment thereof comprises a heavy chain variable region comprising heavy chain CDR1 comprising amino acid sequence SEQ ID NO: 26, heavy chain CDR2 comprising amino acid sequence SEQ ID NO:27, heavy chain CDR3 comprising amino acid sequence SEQ ID NO: 28, and a light chain variable region comprising light chain CDR1 comprising amino acid sequence SEQ ID NO: 29, light chain CDR2 comprising amino acid sequence SEQ ID NO:30 and light chain CDR3 comprising amino acid sequence SEQ ID NO: 31, and wherein the drug is siRNA sequences against myostatin comprising sense strand (SEQ ID NO:5) and antisense strand (SEQ ID NO:6)”
“A conjugate of an anti-CD71 antibody or antigen-binding fragment thereof with a drug, wherein the anti-CD71 antibody or antigen-binding fragment thereof comprises a heavy chain variable region comprising amino acid sequence SEQ ID NO:24 and a light chain variable region comprising amino acid sequence SEQ ID NO:25 and wherein the drug is siRNA sequences against myostatin comprising sense strand (SEQ ID NO:5) and antisense strand (SEQ ID NO:6)”
“wherein the medicament is a therapeutic agent for a disease of muscle”
 	 does not reasonably provide enablement for:
“A conjugate of an anti-CD71 antibody or antigen-binding fragment thereof with a drug”
“wherein the medicament is a preventative agent for a disease of muscle”
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The specification teaches that the present invention relates to an antibody-drug conjugate, in particular, a conjugate of an antigen-binding fragment (e.g., Fab') of an anti-CD71 antibody with a drug (para 0001).  The specification teaches that the present inventors have found that a conjugate of an anti-CD71 antibody or an antigen-binding fragment thereof with a drug is excellently delivered to muscle. The specification teaches that the present inventors have found that the drug delivered to muscle may exert desired 
The specification teaches that the conjugate of the present invention is preferably a conjugate, wherein the anti-CD71 antibody or the antigen-binding fragment thereof is an antibody comprising a heavy chain variable region containing a heavy chain CDR1 having an amino acid sequence represented by SEQ ID NO: 26, a heavy chain CDR2 having an amino acid sequence represented by SEQ ID NO:27 and a heavy chain CDR3 having an amino acid sequence represented by SEQ ID NO: 28, and a light chain variable region containing a light chain CDR1 having an amino acid sequence represented by SEQ ID NO: 29, a light chain CDR2 having an amino acid sequence represented by SEQ ID NO:30 and a light chain CDR3 having an amino acid sequence represented by SEQ ID NO: 31, or an antigen-binding fragment thereof OR an antibody comprising a heavy chain variable region having an amino acid sequence represented by SEQ ID NO: 24 and a light chain variable region having an amino acid sequence represented by SEQ ID NO: 25 (page 36). 
	Example 1 teaches the preparation of an anti-CD71 antibody-siRNA conjugate linked via a linker. The anti-CD71 antibody used in this example was anti-CD71 antibody 
	Example 7 teaches the effect of anti-CD71 Antibody Fab'-siMSTN in a Peripheral Artery Disease (PAD) Model. Example 7 teaches that in this example, the clone R17 Fab'-siMSTN linked with the maleimide linker was used. Clone R17 Fab'-siMSTN (or PBS as a control) was administered to mice. Example 7 teaches that silencing by clone R17 Fab'-siMSTN was confirmed compared to normal mouse. Example teaches 7 days after intramuscular administration of clone R17 Fab'-siMSTN to gastrocnemius muscle, mRNA expression level of myostatin decreased in a dose-dependent manner and no effect was observed on the expression level of HPRT gene.  Thus it was found that this silencing effect was sequence dependent. The specification teaches that to the PAD animal model, clone R17 Fab'-siMSTN was administered and the therapeutic effect was verified. Femoral artery ligation decreased the mRNA expression level of myostatin but did not alter the muscle weight in gastrocnemius muscle treated with PBS. In the PAD animal model to which clone R17 Fab'-siMSTN was administered, 17% increase in quantity of muscle was observed, compared to the control group to which PBS was administered.  Example 7 teaches that the average cross-sectional area of muscle fibers in gastrocnemius muscle was increased in PAD animal models treated with clone R17 Fab'-siMSTN.  Example 7 teaches when mice were subjected to a running performance test, the untreated PAD animal model (PBS-administered group) had a total running distance 
	The specification is not enabling for the full breadth for the following reasons:
1.  Claim 14 recites, “the medicament according to claim 13, wherein the medicament is a preventive and/or therapeutic agent for a disease of muscle”. Given the guidance, one of ordinary skill in the art could reasonably predict that a medicament comprising the conjugate R17 Fab'-siMSTN would be useful as a therapeutic agent for certain types of muscle diseases. However, “prevent” means to completely stop a condition from occurring.  “Prevention” is not a relative term, it is total. The specification is not enabled for preventing or stopping a muscle disease. A very high degree of evidence is required, which is accepted in the art, that an absolute protection from the pathology exists over an extended period of time.  It could not be predicted that a medicament comprising said conjugate would be a preventative agent. 
	2.  The specification fails to teach that that any anti-CD71 antibody (or antigen-binding fragment thereof) can be employed. The instant specification teaches the term "anti-CD71 antibody" to mean any antibody recognizing CD71, or any antibody binding to CD71 (para 0024). The breadth of the instant claims encompasses antibodies having alterations to CDR sequences and non-specific binding. However, specific amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity. It is in no way predictable that the antibodies encompassed by the claims would have activity comparable to the one disclosed.

	In the instant case, it cannot be determined if the claimed therapeutic conjugate comprises an antibody (or antigen-binding fragment thereof), which has the proper 6 complementary determining regions (CDRs) of the variable heavy (VH) and the variable light (VL) chain domain in order to provide specific and functional antigen binding. The art recognizes the unpredictability with respect to binding specificity of an antibody resulting from alterations in the amino acid sequences of the CDR regions. Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al. Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function (Single amino acid substitution altering antigen-binding specificity Proc. Natl. Acad. Sci. USA, 79(6):1979-1983, March 1982).
3.  The specification fails to teach that any siRNA sequence can be employed. Wang et al. teach the delivery of siRNA therapeutics (Wang et al. The AAPS Journal, st full paragraph). Thus, the art recognizes the unpredictability with respect to employing any siRNA sequence.
Due to the inherent unpredictability and the large quantity of experimentation necessary to show that a muscle disease has been prevented; the inherent unpredictability of employing randomly selected siRNAs in conjugate therapeutics; the large quantity of experimentation necessary to generate the infinite number of antibody variants recited in the claims and screen same for specific CD71 binding activity without proper structural limitations; the absence of working examples directed to same; the complex nature of the invention; the state of the prior art which establishes that defining an antigen-binding site with less than the full complement of CDRs from the heavy and light chain variable regions is insufficient; the state of the prior art that recognizes the 

Claims 1-3, 5, 7, 9-10, 13 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims encompass a genus of antibodies and siRNAs. The specification does not provide adequate written description of the claimed genus. The claims lack written description because there is no disclosure of a correlation between function and structure of the antibodies and siRNAs beyond those disclosed in the examples in the specification. Those of ordinary skill in the art could not predict which amino acids or nucleotides can vary within the antibody and siRNA, respectively, without losing activity, particularly in view of the therapeutic intentions.
MPEP 2163 teaches: when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of 
The specification’s teaching regarding an anti-CD71 antibody: The instant specification teaches the term "anti-CD71 antibody" to mean an antibody recognizing CD71, or an antibody binding to CD71 (para 0024). The specification teaches the anti-CD71 antibody can be a clone R17 217.1.3 (Bio X Cell), OKT9 antibody (manufactured by Bio X Cell: BE0023 (OKT9)), or an anti-human CD71 antibody (5E9C11). The specification teaches that anti-CD71 antibody can comprise a heavy chain variable region comprising heavy chain CDR1 comprising amino acid sequence SEQ ID NO: 26, heavy chain CDR2 comprising amino acid sequence SEQ ID NO:27, heavy chain CDR3 comprising amino acid sequence SEQ ID NO:28 and a light chain variable region comprising light chain CDR1 comprising amino acid sequence SEQ ID NO:29, light chain CDR2 comprising amino acid sequence SEQ ID NO:30 and light chain CDR3 comprising amino acid sequence SEQ ID NO:31. The specification teaches that anti-CD71 antibody can comprise a heavy chain variable region comprising amino acid sequence SEQ ID NO:24 and a light chain variable region comprising amino acid sequence SEQ ID NO:25.  The specification teaches that the variable region of OKT9 can be referred to GenBank registration number:AAA51064.1 and the light chain variable region of OKT9 can be referred to GenBank registration number AAA51130.1 (pages 31-34).
The specification’s teachings regarding siRNAs: The specification teaches siRNAs of ApoB, hypoxanthine-phosphoribosyl-transferase (HPRT) and myostatin (MSTN): siApoB sense strand  (SEQ ID NO: 1) and  antisense strand (SEQ ID NO: 2);  siHPRT sense strand (SEQ ID NO: 3) and antisense strand (SEQ ID NO: 4); and siMSTN sense strand (SEQ ID NO: 5). 
The skilled artisan cannot envision the detailed chemical structures encompassed by the claims that have the proper activity without further testing and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of identification. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993). In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991), clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).


	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 7, 9, 10, 13 and 14 are rejected under 35 U.S.C. 102(a1) as being anticipated by Xia et al. (Pharmaceutical Research, Vol. 24, No. 12:2309-2316; December 2007) as evidenced by Crook et al. (Developmental Immunology, Vol 4:235-246; 1996).
Xia teach a conjugate comprising siRNA, a biotin streptavidin linker and an antibody that binds to transferrin receptor (page 2310, left column Materials and Figure applies to claims 1, 5, 7 and 9).  Xia teach administering the anti-CD71-linker-siRNA conjugate to mice (page 2311, left column, 2nd full paragraph)(applies to claim 13).
 The transferrin receptor is also known as CD71 as evidenced by Crook et al. (see abstract)(applies to claims 1, 5, 7, 9 and 13). 
The Examiner notes that "for use in delivering a drug to at least one selected from cardiac muscle and skeletal” and “wherein the medicament is a preventative and/or therapeutic agent for a disease of muscle” merely recites the intended use of the product. A preamble is generally not accorded any patentable weight where it recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). In addition, a compound and all of its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)). Thus the conjugate comprising anti-CD71-linker-siRNA, as taught by Xia, would have the associated biological functions (applies to claims 10 and 14).  

	Claims 1-3, 5, 7, 9-10, 13 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Darimont et al. (US 2020/0325237; published 10/15/20, priority date 12/21/18) as evidenced by Crook et al. (Developmental Immunology, Vol 4:235-246; 1996).
Darimont et al. teach anti-transferrin receptor antibodies, anti-transferrin receptor antibody conjugates, and pharmaceutical compositions which comprise the anti-applies to claims 1, 5, 7, 9 and 13). Darimont et al. teach anti-transferrin receptor antibody fragments thereof. Darimont et al. teach anti-transferrin receptor antibody and anti-transferrin receptor antibody fragments thereof that are Fab’ (paras 0384, 0389, 0391 and claims)(applies to claims 2 and 3). 
The transferrin receptor is also known as CD71 as evidenced by Crook et al. (see abstract)(applies to claims 1, 5, 7, 9 and 13).
The Examiner notes that "for use in delivering a drug to at least one selected from cardiac muscle and skeletal” and “wherein the medicament is a preventative and/or therapeutic agent for a disease of muscle” merely recites the intended use of the product. A preamble is generally not accorded any patentable weight where it recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). In addition, a compound and all of its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)). Thus the conjugate comprising anti-CD71-linker-siRNA, as taught by Darimont et al., would have the associated biological functions (applies to claims 10 and 14).  

	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (Pharmaceutical Research, Vol. 24, No. 12:2309-2316; December 2007) as evidenced by Crook et al. (Developmental Immunology, Vol 4:235-246; 1996) in view of Mather et al. (US 2006/0039908; 2/23/06). 
Xia teach a conjugate comprising siRNA, a biotin streptavidin linker and an antibody that binds to transferrin receptor (page 2310, left column Materials and Figure 1)(applies to claim 1).  Xia teach administering the anti-CD71-linker-siRNA conjugate to mice (page 2311, left column, 2nd full paragraph). 
The transferrin receptor is also known as CD71 as evidence by Crook et al. (see abstract)(applies to claim 1).
	Xia et al. teach anti-CD71 antibodies and anti-CD71-linker-siRNA conjugates.  Xia et al. do not teach wherein the anti-CD71 antibody is a fragment. Xia et al. do not teach wherein the anti-CD71 antibody is Fab’ or wherein the anti-CD71 antibody fragment is Fab’. 
	Mather et al. teach anti-CD71 antibodies and antigen-binding fragments thereof (abstract, paras 0001, 0010, 0013 and 0135). Mather et al. teach anti-CD71 antibodies and anti-CD71 antibody fragments that are Fab’ (paras 0066, 0067 and 0139)(applies to claims 2 and 3). 



			Conclusion
		No claims are allowed. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882.  The examiner can normally be reached on M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        1/13/2021